Citation Nr: 0738119	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  04-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for polycystic 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tonsillitis 
(claimed as a throat condition).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1985 to September 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2006.  
That development was completed, and the case has since been 
returned to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for migraine headaches, bilateral pes planus, 
recurrent urinary tract infections, and a skin rash.  
However, during the pendency of the appeal, a rating decision 
dated in April 2007 granted service connection for those 
disorders.  Therefore, those issues no longer remain in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been shown to currently have polycystic 
ovary syndrome that is related to her military service.

3.  The veteran has not been shown to currently have tinnitus 
that is related to her military service.

4.  The veteran has not been shown to currently have 
tonsillitis that is related to her military service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
polycystic ovary syndrome was incurred in active service. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Tonsillitis was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of service connection for 
polycystic ovary syndrome, the Board has granted the 
veteran's claim in the decision below, and therefore, the 
benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted. See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the veteran's claims for service connection 
for tinnitus and for tonsillitis, the RO did provide the 
appellant with notice in September 2003 and October 2003, 
prior to the initial decision on the claim in May 2004, as 
well as in July 2006.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claims for service connection.  
Specifically, the September 2003 and July 2006 letters 
indicated that in order to establish service connection the 
evidence must show that she had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that she has a current physical or mental 
disability; and, that there is a relationship between her 
current disability and an injury, disease, or event in 
military service.  Additionally, the September 2004 statement 
of the case (SOC) and the April 2007 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of her application and, in so doing, informed her 
of the evidence that was needed to substantiate her claims.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003, October 2003, 
and July 2006 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claims and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claims.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
September 2003, October 2003, and July 2006 letters notified 
the veteran that she must provide enough information about 
her records so that they could be requested from the agency 
or person that has them.  The letters also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  The September 2003 letter further stated that it was 
still the veteran's responsibility to support her claim with 
appropriate evidence, and the October 2003 and July 2006 
letters indicated that it was her responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

Finally, the July 2006 letter specifically advised the 
claimant to provide any evidence or information in her 
possession that pertains to the claims that has not been 
previously considered.  Because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all the requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that the July 2006 letter and 
April 2007 SSOC informed her that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in her condition.  The letter and SSOC also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in January 2004, November 2006, 
December 2006, and January 2007.  VA has further assisted the 
veteran and her representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).


I.  Polycystic Ovary Syndrome

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for polycystic 
ovary syndrome.  In this case, the presumption of soundness 
applies because the veteran's enlistment examination made no 
reference to polycystic ovary syndrome, and her menses were 
present at that time.  Although there is some evidence 
indicating that the veteran may have had a preexisting 
disorder, including her own reported medical history of 
irregular menses at the time of her enlistment examination, 
the Board finds that there is insufficient evidence 
establishing that polycystic ovary syndrome clearly and 
unmistakably existed prior to service. Therefore, the Board's 
analysis must turn to the issue of whether a current disorder 
was incurred during the veteran's active service. See Wagner 
v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).

The veteran's service medical records show that she sought 
treatment throughout her military service for various 
problems, including amenorrhea, hypermenorrhea, and 
nonspecific vaginitis.  In fact, a March 1992 treatment note 
indicates that the veteran was assessed as having oligo-
amenorrhea with probable polycystic ovary syndrome.  

In addition, the January 2004 VA examiner noted that the 
veteran had amenorrhea from 1991 to 1992 for approximately 18 
months during and after the Gulf War and indicated that the 
etiology was most likely polycystic ovarian syndrome.  It was 
also noted that it could be stress-induced amenorrhea, to 
include as due to stress from the war, but the examiner 
thought it continued to be polycystic ovary syndrome because 
the veteran has about three to four periods per year and 
meets the visual criteria.  

The January 2007 VA examiner also opined that the veteran has 
polycystic ovarian syndrome that leads to her oligomenorrhea.  
The examiner indicated that it was very difficult to 
determine the etiology of the disorder and stated that it 
could be due to her diet change, genetics, or the environment 
in the 1990s.  

Based on the foregoing, the Board finds that there is 
reasonable doubt as to whether the veteran has polycystic 
ovary syndrome that is related to her military service.  To 
the extent that there is any reasonable doubt, that doubt 
will be resolved in the veteran's favor.  Accordingly, the 
Board concludes that service connection for polycystic ovary 
syndrome is warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  


II.  Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
Her service medical records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  Moreover, the 
medical evidence of record does not show that the veteran 
sought treatment for tinnitus immediately following her 
period of service or for many years thereafter.  Therefore, 
the Board finds that tinnitus did not manifest in service or 
for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first symptoms of tinnitus is 
itself evidence which tends to show that such a disorder did 
not have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that tinnitus 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link the veteran's 
current tinnitus to the her military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which current 
tinnitus could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Moreover, the December 2006 VA audiology 
examiner opined that it was less likely than not that the 
veteran's current tinnitus was secondary to acoustic trauma 
from her military service, as there was no complaint of 
tinnitus documented in her service medical records.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.   


III.  Tonsillitis 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
tonsillitis.  The veteran's service medical records do show 
that she had sought treatment on several occasions for 
various disorders, including viral syndrome, pharyngitis, and 
upper respiratory infections.  However, she was last seen 
with such complaints in September 1992, and the remainder of 
her service medical records are negative for any complaints, 
treatment, or diagnosis of tonsillitis or any associated 
symptomatology.  In fact, her February 1993 separation 
examination found her mouth and throat to be normal, and she 
denied having a medical history of throat trouble.  Moreover, 
the medical evidence of record does not show that the veteran 
sought treatment for tonsillitis immediately following her 
period of service or for many years thereafter.  The Board 
finds this gap in time significant, and, as noted above with 
regard to the claim for service connection for tinnitus, it 
weighs against the existence of a link between the veteran's 
tonsillitis and her military service. Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Thus, to the extent the veteran may have had any throat 
problems in service, such symptomatology would appear to have 
been acute and transitory and to have resolved prior to her 
separation.  Therefore, the Board finds that tonsillitis did 
not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that tonsillitis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link a current 
disorder to the veteran's military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which current tonsillitis 
could be related.  Nor is there is any medical evidence of 
record, which links any current disorder to a disease or 
injury in service.  In fact, the January 2004 VA examiner 
noted that the veteran had occasional tonsillitis, but stated 
that there was no evidence of infection at the time of the 
examination.  In addition, the December 2006 VA examiner 
opined that the veteran's occasional tonsillitis was not 
likely related to her military service.   Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for tonsillitis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tonsillitis is not warranted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for polycystic ovary syndrome is 
granted.

Service connection for tinnitus is denied.

Service connection for tonsillitis is denied.





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


